Brown App. No. CA98-10-027. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated at pages 1-2 of the court of appeals’ Entry filed May 21,1999:
“The above cause is before the court pursuant to a motion to certify conflict filed by counsel for appellee, Gil Ruehl Plumbing Company, on April 22,1999. Appellee contends that this court’s opinion released on April 12,1999 conflicts with a Sixth District Court of Appeals decision, Toledo Edison v.-P & W Printing [sic, Painting] & Sandblasting Co., Inc. (Sept. 11, 1992), Lucas App. No. L-91-412, unreported [1992 WL 217522],
“Upon due consideration of the foregoing, the court finds that its decision is in conflict with the Toledo Edison decision. Appellee’s motion for certification is therefore GRANTED. The issue for certification is whether a hold harmless clause which violates R.C. 2305.31 on its face is enforceable pursuant to Kendall v. U.S. Dismantling Co. (1985), 20 Ohio St.3d 61 [20 OBR 360, 485 N.E.2d 1047], if the clause as applied will not result in indemnification of a party’s own negligence.”
Resnick, J., not participating.